Name: 2002/1002/EC: Commission Decision of 17 December 2002 on the publication of the reference of standard EN 848-3 "Safety of woodworking machines Ã¢  One-side moulding machines with rotating tool Ã¢  Part 3: Numerical control boring machines and routing machines" in the Official Journal of the European Communities in the framework of the implementation of Directive 98/37/EC of the European Parliament and of the Council (Text with EEA relevance) (notified under document number C(2002) 5065)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  consumption;  wood industry;  mechanical engineering
 Date Published: 2002-12-24

 Avis juridique important|32002D10022002/1002/EC: Commission Decision of 17 December 2002 on the publication of the reference of standard EN 848-3 "Safety of woodworking machines  One-side moulding machines with rotating tool  Part 3: Numerical control boring machines and routing machines" in the Official Journal of the European Communities in the framework of the implementation of Directive 98/37/EC of the European Parliament and of the Council (Text with EEA relevance) (notified under document number C(2002) 5065) Official Journal L 349 , 24/12/2002 P. 0103 - 0104Commission Decisionof 17 December 2002on the publication of the reference of standard EN 848-3 "Safety of woodworking machines - One-side moulding machines with rotating tool - Part 3: Numerical control boring machines and routing machines" in the Official Journal of the European Communities in the framework of the implementation of Directive 98/37/EC of the European Parliament and of the Council(notified under document number C(2002) 5065)(Text with EEA relevance)(2002/1002/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 98/37/EC of the European Parliament and of the Council of 22 June 1998 on the approximation of the laws of the Member States relating to machinery(1), as amended by Directive 98/79/EC(2), and in particular Article 6 thereof,Having regard to the opinion of the Standing Committee set up pursuant to Directive 98/34/EC of the European Parliament and of the Council(3), as amended by Directive 98/48/EC(4), which provides for an information procedure in the area of technical standards and regulations,Whereas:(1) Article 2 of Directive 98/37/EC provides that machinery may be placed on the market and put into service only if it does not endanger the safety of persons, domestic animals or goods, when properly installed and maintained and used for its intended purpose.(2) Where a national standard transposing a harmonised standard, the reference of which has been published in the Official Journal of the European Communities, covers one or more essential safety requirements, the machine built in accordance with this standard is presumed to meet the essential requirements concerned.(3) The Member States must publish the references of national standards transposing harmonised standards.(4) Pursuant to Article 6(1) of Directive 98/37/EC, Sweden notified a safeguard clause against standard EN 848-3 on the grounds that the safety level on that kind of machinery is not sufficient.(5) Having examined standard EN 848-3, the Commission has not been able to establish that it fails to meet the essential requirements of Directive 98/37/EC. This has been confirmed by an additional examination made by CEN experts. The Machinery Working Group consulted on this matter during its meeting of 4 December 2000 confirmed that the solutions as provided for in EN 848-3 reflect the current state of the art. This examination has also concluded that further research on the means of protection needs to be carried out and therefore, the arguments presented by Sweden relating to clause 5.2.7.1.2 of EN 848-3 must be taken into consideration for the revision of this standard,HAS ADOPTED THIS DECISION:Article 1The references of standard EN 848-3 "Safety of woodworking machines - One-side moulding machines with rotating tool - Part 3: Numerical control boring machines and routing machines", adopted by the European Committee for Standardisation (CEN) in July 1999, shall not be withdrawn from the list of standards published in the Official Journal of the European Communities. The standard will therefore continue to confer a presumption of conformity to the provisions of Directive 98/37/EC.Article 2This Decision is addressed to the Member States.Done at Brussels, 17 December 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 207, 23.7.1998, p. 1.(2) OJ L 331, 7.12.1998, p. 1.(3) OJ L 204, 21.7.1998, p. 37.(4) OJ L 217, 5.8.1998, p. 18.